DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 06/11/2020.
Claims 5, 8, 20-22 and 32-41 are canceled
Claims 1-4, 6-7, 9-19, 23, 31 and 42 are submitted for examination.
Claims 1-4, 6-7, 9-19, 23, 31 and 42 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This 371 application filed on June 11, 2020 claims priority of PCT application PCT/NZ2018/050149 filed on October 23, 2018, and foreign application NZ736669 filed on October 24, 2017 at Newzeland.
Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 06 June 2020.

Claim Objections
Claims 23, 31 and 42 are objected. It is not clear whether Claims 23, 31 and 43 are independent claims or dependent claims of independent claim 1. Examiner suggest writing in proper independent/dependent forms with all the required steps. Examiner further suggest providing hardware elements such as hardware processor, memory for the system claims to avoid 35 U.S.C. 101 rejection. For the purpose of examination Claims 23, 31 and 42 will be considered as independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 9-10, 12, 18-19, 23, 31 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over John Poffenbarger (US PGPUB. # US 2017/0012945, hereinafter “Poffenbarger), and further in view of Rohloff et al. (US PGPUB. # US 2017/0155628, hereinafter “Rohloff”).

Referring to Claims 1, 23, 31 and 42:
Regarding Claim 1, Poffenbarger teaches,
A method comprising the steps of: 
receiving first encrypted data from a first party, the first encrypted data encrypted using a first encryption key; (Fig. 4(404, 406), ¶38, “the client application also creates ephemeral encryption key(s), securely stored in a separate part of the client store, and begins to encrypt source material a block at a time”, “the client application follows a cryptographic algorithm and offloading schedule to encrypt data blocks or periodically send (offload) a plaintext block of material (or encrypted material) and cryptographic inputs to the server application, ¶60, “The data is encrypted on the host”, “the entire encrypted file is moved to a cloud computing device”, i.e. server receives encrypted data from a client (first party)).
generating a second encryption key;  (¶38, “generates (or retrieves if not the first time for a given encryption operation), ephemeral cryptographic key(s) associated with and unique and specific to the current operation and source data”, i.e. a second encryption key is generated).
encrypting the first encrypted data using the second encryption key to generate dual encrypted data, having a second encryption layer; (Fig. 4(408), ¶38, “encrypts the block of data storing this, the client data identifier, associated cryptographic input parameters, and encrypted text in a data container in the secure server store”, ¶60, “Each encrypted block is then encrypted on the cloud computing device, resulting in a double encrypted file”,  i.e. server encrypts the encrypted data with second encryption key).
receiving a request for data corresponding to the first encrypted data; (¶41, “When users or applications request access to the data”, ¶45, “Client driver, responsible for intercepting all protected data access requests, and holding this request while the driver initiates a decryption procedure by securely invoking the client application”, i.e. request for the data is received).
Poffenbarger does not teach explicitly,
generating third encryption and decryption keys based on the second encryption key; and 
in response to the request, re-encrypting the second encryption layer of the dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key.
However, Rohloff teaches,
generating third encryption and decryption keys based on the second encryption key; (Fig. 1B, ¶56, “The first user A may generate a re-encryption key 162 as a combination of the second (e.g., public) encryption key B and the first (e.g., private) decryption DeKey A (or functions thereof)”, i.e. re-encryption key (third encryption key) is generated based on the second encryption key) and 
in response to the request, re-encrypting the second encryption layer of the dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key. (Fig. 1B, ¶53, “ second user B may request access to a first user A's data”, Fig. 5(500), ¶219, “one or more processors (e.g., 116 of FIG. 1A) may receive (e.g., from the second user) a request for the first user's data”, ¶57-¶58, ¶59, “Merge the proxy re-encryption key 162 and twice-encrypted data 164 as a combined data structure 166 of first encrypted data and first decryption key A, collectively encrypted under a common encryption layer by the same second encryption key B”, ¶62, ¶227, “One or more processors (e.g., 156 of second user computer 150 of FIG. 1A) may decrypt the second encrypted data”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Rohloff with the invention of Poffenbarger.
Poffenbarger teaches, transmitting an encrypted data to the server and the server encrypts the encrypted data. Rohloff teaches, re-encrypt the encrypted data when receiving a request to access the encrypted data. Therefore, it would have been obvious to have re-encrypt the encrypted data when receiving a request to access the double encrypted data of Rohloff with transmitting an encrypted data to the server and the server encrypts the encrypted data of Poffenbarger to securely delegate data access to a new recipient, after the data has been encrypted and avoid an attack by a middle man. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 23, it is a computer-implemented method Claim performed by a system of above method claim 1 and therefore Claim 23 is rejected with the same rationale as applied against Claim 1 above.
Regarding Claim 31, it is a computer-implemented method Claim performed by a system of above method claim 1 and therefore Claim 31 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 42, it is a non-transitory computer readable media Claim implementing above method claim 1 and therefore Claim 42 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 2 rejection of Claim 1 is included and for the same motivation Poffenbarger does not teach explicitly,
The method of claim 1 further comprising [providing the re-encrypted dual encrypted data in response to the request for the requested data. 
However, Rohloff teaches,
The method of claim 1 further comprising [providing the re-encrypted dual encrypted data in response to the request for the requested data. (Fig. 1B, ¶53, “ second user B may request access to a first user A's data”, Fig. 5(530), ¶227, “In operation 530, one or more processors (e.g., 116 of FIG. 1A) may output, display and/or send, to the second user (e.g., second user computer 150 of FIG. 1A), the second encrypted data that is encrypted by the second encryption key, for example, to fulfill the data access request”).


Regarding Claim 4 rejection of Claim 1 is included and for the same motivation Poffenbarger teaches,
The method of claim 1 further comprising storing the second encryption key and/or the dual encrypted data. (¶38, “encrypts the block of data storing this, the client data identifier, associated cryptographic input parameters, and encrypted text in a data container in the secure server store while also storing the cryptographic key(s) in a separate, secure portion of the server store.”, i.e. second encryption key is stored in a secure portion. Examiner submits that claim recites and/or hence rest of the claim limitation is optional),

Regarding Claim 9 rejection of Claim 1 is included and for the same motivation Poffenbarger does not teach explicitly,
The method of claim 1 wherein the request for the dual encrypted data is received from a third party.
However, Rohloff teaches,
The method of claim 1 wherein the request for the dual encrypted data is received from a third party. (Fig. 1B, ¶53, “second user B may request access to a first user A's data”, i.e. second user is considered as third party).

Regarding Claim 10 rejection of Claim 1 is included and for the same motivation Poffenbarger teaches,
The method of claim 1 further comprising sending the second encryption key and the first encrypted data to an encryption system for encryption and wherein the encryption system carries out the step of encrypting the first encrypted data using the second encryption key to generate dual encrypted data, having a second encryption layer. (Fig. 4(406, 408), ¶38, “the client application follows a cryptographic algorithm and offloading schedule to encrypt data blocks or periodically send (offload) a plaintext block of material (or encrypted material) and cryptographic inputs to the server application, in the step 406”, “In the step 408, the server application uses the cryptographic input and plaintext data (or encrypted data), generates (or retrieves if not the first time for a given encryption operation), ephemeral cryptographic key(s) associated with and unique and specific to the current operation and source data, and encrypts the block of data”, i.e. data is encrypted on client first and sent it to the server along with an encryption key. The server further encrypts, encrypted data with the provided second encryption key).

Regarding Claim 12 rejection of Claim 1 is included and for the same motivation Poffenbarger teaches,
The method of claim 10 wherein the encryption system stores the dual encrypted data. (¶60, “the entire encrypted file is moved to a cloud computing device. Each encrypted block is then encrypted on the cloud computing device, resulting in a double encrypted file. The double encrypted file is then moved back to the host device”, i.e. double encrypted data is stored on host).

Regarding Claim 18 rejection of Claim 1 is included and for the same motivation Poffenbarger teaches,
The method of claim 1 wherein the encrypted data is an encrypted file.(¶41, “As users and processes interact with system resources, calls to interrogate the client store for information about or within any encrypted or protected file created by this system are intercepted by the driver”, ¶53, “sends the encrypted result to sever application software, and the server encrypts the already-encrypted file”, i.e. encrypted data is an encrypted file).

Regarding Claim 19 rejection of Claim 1 is included and for the same motivation Poffenbarger teaches,
The method of claim 1 further comprising receiving authorization that the request for data corresponding to the first encrypted data is valid. (¶41, “When users or applications request access to the data, the driver intercepts the call and dispatches authentication and encryption requests to the client application software”, i.e. the request is authenticated).

Claims 3, 6, 11, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over John Poffenbarger (US PGPUB. # US 2017/0012945, hereinafter “Poffenbarger), and further in view of Rohloff et al. (US PGPUB. # US 2017/0155628, hereinafter “Rohloff”), and further in view of Naono et al. (US PGPUB. # US 2012/0216041, hereinafter “Naono”).
Regarding Claim 3 rejection of Claim 2 is included and combination of Poffenbarger and Rohloff does not teach explicitly,
The method of claim 2 further comprising providing the third decryption key in response to the request for the encrypted data.
However, Naono teaches,
The method of claim 2 further comprising providing the third decryption key in response to the request for the encrypted data. (¶20, “an encryption key produced by decrypting a double encryption key using the third encryption key stored in a second server is received by the second server”, i.e. third encryption key is transmitted).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Naono with the invention of Poffenbarger in view of Rohloff.
Poffenbarger in view of Rohloff teaches, transmitting an encrypted data to the server and the server encrypts the encrypted data and re-encrypt the encrypted data when receiving a request to access the encrypted data. Naono teaches providing third encryption key to the request server. Therefore, it would have been obvious to have providing third encryption key to the request server of Naono with the teachings of Poffenbarger in view of Rohloff  to securely delegate data access to a new recipient, after the data has been encrypted and avoid an attack by a middle man. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 6 rejection of Claim 1 is included and combination of Poffenbarger and Rohloff does not teach explicitly,
The method of claim 1 further comprising deleting the first encrypted data after encrypting the first encrypted data using the second encryption key.
However, Naono teaches,
The method of claim 1 further comprising deleting the first encrypted data after encrypting the first encrypted data using the second encryption key. (Fig. 7(712), “data process server of X deletes IDxa, Ky, Kxa, Iya, EKy(Exa(Iya)) from temporary storage”, ¶103, ¶135, Examiner submits that deleting encryption key(s) indicates that encrypted data is not retrievable which is considered as deletion of encrypted data).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Naono with the invention of Poffenbarger in view of Rohloff.
Poffenbarger in view of Rohloff teaches, transmitting an encrypted data to the server and the server encrypts the encrypted data and re-encrypt the encrypted data when receiving a request to access the encrypted data. Naono teaches deleting an KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 11 rejection of Claim 10 is included and combination of Poffenbarger and Rohloff does not teach explicitly,
The method of claim 10 wherein the encryption system deletes the second encryption key and the first encrypted data after encrypting the first encrypted data using the second encryption key.
However, Naono teaches,
The method of claim 10 wherein the encryption system deletes the second encryption key and the first encrypted data after encrypting the first encrypted data using the second encryption key. (Fig. 7(712), “data process server of X deletes IDxa, Ky, Kxa, Iya, EKy(Exa(Iya)) from temporary storage”, ¶103, ¶135, Examiner submits that deleting encryption key(s) indicates that encrypted data is not retrievable which is considered as deletion of encrypted data).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Naono with the invention of Poffenbarger in view of Rohloff.
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 13 rejection of Claim 12 is included and combination of Poffenbarger and Rohloff does not teach explicitly,
The method of claim 12 wherein the encryption system stores the dual encrypted data on a separate storage system.
However, Naono teaches,
The method of claim 12 wherein the encryption system stores the dual encrypted data on a separate storage system. (Fig. 1(120), ¶102, Fig. 7, ¶78, “FIG. 7 is a process for storing the data input by user A after a double encryption in the data storage server of the security service X”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Naono with the invention of Poffenbarger in view of Rohloff.
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 14 rejection of Claim 13 is included and for the same motivation combination of Poffenbarger and Rohloff does not teach explicitly,
The method of claim 13 wherein the storage system is remote from the encryption system.
However, Naono teaches,
The method of claim 13 wherein the storage system is remote from the encryption system. (Fig. 1(100, 120), Fig. 7 (S709, S710), “ IDxa of user A stored in the plain text storage region 104 in step 706 and the double encryption data E.sub.Ky (E.sub.Kxa (Iya)) stored in the encryption data region 103 in step S709 are sent to the data storage server 120 of the security service X via network 190 by the sending and receiving part 101 (step S710)”. i.e. data storage server is remote from the data processing server which encrypts the data).

Regarding Claim 17 rejection of Claim 10 is included and Poffenbarger teaches,
The method of claim 10 further comprising sending an identifier related to the first encrypted data to the encryption system with the second encryption key and the first encrypted data (Fig. 4, ¶38, “the client application creates a globally unique-bit data identifier, if not passed as a parameter from the caller (see below), a unique protected (client) data identifier, and other cryptographic inputs, and stores them in a protected data container securely stored in the client store”, “By using secure networking components and a secure network channel negotiated as a result of server application authentication previously described, and based on configuration data returned when authentication succeeded, the client application follows a cryptographic algorithm and offloading schedule to encrypt data blocks or periodically send (offload) a plaintext block of material (or encrypted material) and cryptographic inputs to the server application”) and wherein the encryption system links the dual encrypted data with the identifier, (¶38, “the server application uses the cryptographic input and plaintext data (or encrypted data), generates (or retrieves if not the first time for a given encryption operation), ephemeral cryptographic key(s) associated with and unique and specific to the current operation and source data, and encrypts the block of data storing this, the client data identifier, associated cryptographic input parameters, and encrypted text in a data container in the secure server store”, i.e. server links the dual encrypted data with the client identifier) [the method further comprising sending the third encryption key and the identifier related to the dual encrypted data to the encryption system and wherein the encryption system re-encrypts the second encryption layer of the related dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key, the method further comprising receiving the re-encrypted dual encrypted data from the encryption system].
Poffenbarger does not teach explicitly,
The method of claim 10 further comprising [sending an identifier related to the first encrypted data to the encryption system with the second encryption key and the first encrypted data and wherein the encryption system links the dual encrypted data with the identifier], the method further comprising sending the third encryption key and the identifier related to the dual encrypted data to the encryption system and wherein the encryption system re-encrypts the second encryption layer of the related dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key, the method further comprising receiving the re-encrypted dual encrypted data from the encryption system.
However, Rohloff teaches,
The method of claim 10 further comprising [sending an identifier related to the first encrypted data to the encryption system with the second encryption key and the first encrypted data and wherein the encryption system links the dual encrypted data with the identifier, the method further comprising sending the third encryption key and the identifier related to the dual encrypted data to the encryption system] and wherein the encryption system re-encrypts the second encryption layer of the related dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key, (Fig. 1B, ¶53, “ second user B may request access to a first user A's data”, Fig. 5(500), ¶219, “one or more processors (e.g., 116 of FIG. 1A) may receive (e.g., from the second user) a request for the first user's data”, ¶57-¶58, ¶59, “Merge the proxy re-encryption key 162 and twice-encrypted data 164 as a combined data structure 166 of first encrypted data and first decryption key A, collectively encrypted under a common encryption layer by the same second encryption key B”, ¶62, ¶227, “One or more processors (e.g., 156 of second user computer 150 of FIG. 1A) may decrypt the second encrypted data”) the method further comprising receiving the re-encrypted dual encrypted data from the encryption system. (¶62, “After re-encryption, the proxy server may send second encrypted data 168 to the second user (e.g., a second user computer 150 of FIG. 1A)”, Fig. 5(530), ¶227, “In operation 530, one or more processors (e.g., 116 of FIG. 1A) may output, display and/or send, to the second user (e.g., second user computer 150 of FIG. 1A), the second encrypted data that is encrypted by the second encryption key, for example, to fulfill the data access request”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Rohloff with the invention of Poffenbarger.
Poffenbarger teaches, transmitting an encrypted data to the server and the server encrypts the encrypted data. Rohloff teaches, re-encrypt the encrypted data KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Poffenbarger and Rohloff does not teach explicitly,
The method of claim 10 further comprising [sending an identifier related to the first encrypted data to the encryption system with the second encryption key and the first encrypted data and wherein the encryption system links the dual encrypted data with the identifier], the method further comprising sending the third encryption key and the identifier related to the dual encrypted data to the encryption system [and wherein the encryption system re-encrypts the second encryption layer of the related dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key, the method further comprising receiving the re-encrypted dual encrypted data from the encryption system].
However, Naono teaches,
The method of claim 10 further comprising [sending an identifier related to the first encrypted data to the encryption system with the second encryption key and the first encrypted data and wherein the encryption system links the dual encrypted data with the identifier], the method further comprising sending the third encryption key and the identifier related to the dual encrypted data to the encryption system (¶20, “an encryption key produced by decrypting a double encryption key using the third encryption key stored in a second server is received by the second server”, Fig. 12(S1202, S1206), ¶80, “user A sends a display request of Iya to the server 150 of the web service Y via the network 190 (step S1202)”, ¶81, “the search part 158 of the server of the web service Y searches the encryption key table 153, which is in a database storage part, for IDya for uniquely identifying user A on web service Y as a search key”, i.e. third encryption key as an identifier is transmitted) [and wherein the encryption system re-encrypts the second encryption layer of the related dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key, the method further comprising receiving the re-encrypted dual encrypted data from the encryption system].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Naono with the invention of Poffenbarger in view of Rohloff.
Poffenbarger in view of Rohloff teaches, transmitting an encrypted data to the server and the server encrypts the encrypted data and re-encrypt the encrypted data when receiving a request to access the encrypted data. Naono teaches providing third encryption key to the request server. Therefore, it would have been obvious to have KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over John Poffenbarger (US PGPUB. # US 2017/0012945, hereinafter “Poffenbarger), and further in view of Rohloff et al. (US PGPUB. # US 2017/0155628, hereinafter “Rohloff”), and further in view of Tran et al. (US PGPUB. # US 2021/0105233, hereinafter “Tran”, priority based on PCT application PCT/US2017/035884, filed on 6/5/2017).

Regarding Claim 7 rejection of Claim 1 is included and Poffenbarger teaches,
The method of claim 1 further comprising [providing a link] to the dual encrypted data (Fig. 4(408), ¶38, “encrypts the block of data storing this, the client data identifier, associated cryptographic input parameters, and encrypted text in a data container in the secure server store”, ¶60, “Each encrypted block is then encrypted on the cloud computing device, resulting in a double encrypted file”,  i.e. server encrypts the encrypted data with second encryption key) [to the first party].
Combination of Poffenbarger and Rohloff does not teach explicitly,
The method of claim 1 further comprising providing a link [to the dual] encrypted data to the first party.
However, Tran teaches,
The method of claim 1 further comprising providing a link [to the dual] encrypted data to the first party. (Fig. 4 (512, 514), ¶34, “the messaging server 100 may instead send a message to the user's cell phone with a URL to retrieve the message within a web browser”, i.e. providing a link to encrypted data).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Tran with the invention of Poffenbarger in view of Rohloff.
Poffenbarger in view of Rohloff teaches, transmitting an encrypted data to the server and the server encrypts the encrypted data and re-encrypt the encrypted data when receiving a request to access the encrypted data. Tran teaches providing a URL to encrypted data. Therefore, it would have been obvious to have provide a URL to encrypted data of Tran with the teachings of Poffenbarger in view of Rohloff  to avoid larger data communication to save bandwidth and avoid attack while data is in transmission. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 15 rejection of Claim 10 is included and Poffenbarger teaches,
The method of claim 10 further comprising [receiving a link] to the dual encrypted data (Fig. 4(408), ¶38, “encrypts the block of data storing this, the client data identifier, associated cryptographic input parameters, and encrypted text in a data container in the secure server store”, ¶60, “Each encrypted block is then encrypted on the cloud computing device, resulting in a double encrypted file”,  i.e. server encrypts the encrypted data with second encryption key) [from the encryption system].
Combination of Poffenbarger and Rohloff does not teach explicitly,
The method of claim 10 further comprising receiving a link to the [dual] encrypted data from the encryption system.
However, Tran teaches,
The method of claim 10 further comprising receiving a link to the [dual] encrypted data from the encryption system. (Fig. 4 (512, 514), ¶34, “the messaging server 100 may instead send a message to the user's cell phone with a URL to retrieve the message within a web browser”, i.e. receiving a link to encrypted data).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Tran with the invention of Poffenbarger in view of Rohloff.
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over John Poffenbarger (US PGPUB. # US 2017/0012945, hereinafter “Poffenbarger), and further in view of Rohloff et al. (US PGPUB. # US 2017/0155628, hereinafter “Rohloff”), and further in view of Tran et al. (US PGPUB. # US 2021/0105233, hereinafter “Tran”, priority based on PCT application PCT/US2017/035884, filed on 6/5/2017), and further in view of Naono et al. (US PGPUB. # US 2012/0216041, hereinafter “Naono”).

Regarding Claim 16, rejection of Claim 15 is included and Poffenbarger teaches,
The method of claim 15 further comprising [sending the third encryption key and the link] to the dual encrypted data (Fig. 4(408), ¶38, “encrypts the block of data storing this, the client data identifier, associated cryptographic input parameters, and encrypted text in a data container in the secure server store”, ¶60, “Each encrypted block is then encrypted on the cloud computing device, resulting in a double encrypted file”,  i.e. server encrypts the encrypted data with second encryption key) [to the encryption system and wherein the encryption system re-encrypts the second encryption layer of the dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key, the method further comprising receiving the re-encrypted dual encrypted data from the encryption system].
Poffenbarger does not teach explicitly,
The method of claim 15 further comprising sending the third encryption key and the link [to the dual encrypted data] to the encryption system and wherein the encryption system re-encrypts the second encryption layer of the dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key, the method further comprising receiving the re-encrypted dual encrypted data from the encryption system.
However, Rohloff teaches,
The method of claim 15 further comprising [sending the third encryption key and the link to the dual encrypted data to the encryption system] and wherein the encryption system re-encrypts the second encryption layer of the dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key, (Fig. 1B, ¶53, “ second user B may request access to a first user A's data”, Fig. 5(500), ¶219, “one or more processors (e.g., 116 of FIG. 1A) may receive (e.g., from the second user) a request for the first user's data”, ¶57-¶58, ¶59, “Merge the proxy re-encryption key 162 and twice-encrypted data 164 as a combined data structure 166 of first encrypted data and first decryption key A, collectively encrypted under a common encryption layer by the same second encryption key B”, ¶62, ¶227, “One or more processors (e.g., 156 of second user computer 150 of FIG. 1A) may decrypt the second encrypted data”), the method further comprising receiving the re-encrypted dual encrypted data from the encryption system. (¶62, “After re-encryption, the proxy server may send second encrypted data 168 to the second user (e.g., a second user computer 150 of FIG. 1A)”, Fig. 5(530), ¶227, “In operation 530, one or more processors (e.g., 116 of FIG. 1A) may output, display and/or send, to the second user (e.g., second user computer 150 of FIG. 1A), the second encrypted data that is encrypted by the second encryption key, for example, to fulfill the data access request”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Rohloff with the invention of Poffenbarger.
Poffenbarger teaches, transmitting an encrypted data to the server and the server encrypts the encrypted data. Rohloff teaches, re-encrypt the encrypted data when receiving a request to access the encrypted data. Therefore, it would have been obvious to have re-encrypt the encrypted data when receiving a request to access the double encrypted data of Rohloff with transmitting an encrypted data to the server and the server encrypts the encrypted data of Poffenbarger to securely delegate data access to a new recipient, after the data has been encrypted and avoid an attack by a KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Poffenbarger and Rohloff does not teach explicitly,
The method of claim 15 further comprising sending the third encryption key and the link [to the dual encrypted data] to the encryption system [and wherein the encryption system re-encrypts the second encryption layer of the dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key, the method further comprising receiving the re-encrypted dual encrypted data from the encryption system].
However, Tran teaches,
The method of claim 15 further comprising sending [the third encryption key] and the link [to the dual encrypted data] to the encryption system (Fig. 4 (512, 514), ¶34, “the messaging server 100 may instead send a message to the user's cell phone with a URL to retrieve the message within a web browser”, i.e. providing a link to encrypted data) [and wherein the encryption system re-encrypts the second encryption layer of the dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key, the method further comprising receiving the re-encrypted dual encrypted data from the encryption system].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.

Poffenbarger in view of Rohloff teaches, transmitting an encrypted data to the server and the server encrypts the encrypted data and re-encrypt the encrypted data when receiving a request to access the encrypted data. Tran teaches providing a URL to encrypted data. Therefore, it would have been obvious to have provide a URL to encrypted data of Tran with the teachings of Poffenbarger in view of Rohloff  to avoid larger data communication to save bandwidth and avoid attack while data is in transmission. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Poffenbarger, Rohloff Tran does not teach explicitly,
The method of claim 15 further comprising sending the third encryption key [and the link [to the dual encrypted data to the encryption system and wherein the encryption system re-encrypts the second encryption layer of the dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key, the method further comprising receiving the re-encrypted dual encrypted data from the encryption system].
However, Naono teaches,
The method of claim 15 further comprising sending the third encryption key (¶20, “an encryption key produced by decrypting a double encryption key using the third encryption key stored in a second server is received by the second server”, i.e. third encryption key is transmitted) [and the link [to the dual encrypted data to the encryption system and wherein the encryption system re-encrypts the second encryption layer of the dual encrypted data with the third encryption key to create re-encrypted dual encrypted data, the second encryption layer being decryptable with the third decryption key, the method further comprising receiving the re-encrypted dual encrypted data from the encryption system].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Naono with the invention of Poffenbarger in view of Rohloff and Tran.
Poffenbarger in view of Rohloff and Tran teaches, transmitting an encrypted data to the server and the server encrypts the encrypted data and re-encrypt the encrypted data when receiving a request to access the encrypted data and providing a URL to encrypted data. Naono providing third encryption key to the request server. Therefore, it would have been obvious to have provide third encryption key to the request server of Naono with the teachings of Poffenbarger in view of Rohloff and Tran to securely delegate data access to a new recipient, after the data has been encrypted and avoid an attack by a middle man. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Gorski et al. (US PAT. # 10,893,029) discloses, a method may include receiving a request for data stored in a secure computing service environment executing on computing resources used to provide a public computing service environment, where the secure computing service environment may be separated from the public computing environment using encryption. In response to the request, a secure region account that corresponds to a public region account may be identified using a translation table that maps the secure region account to the public region account. A storage location for the data may be identified within the secure computing service environment specified by the secure region account, and the data may be obtained from the storage location within the secure computing service environment. The data may then be transferred to the public computing service environment.
Wall et al. (US PGPUB. # 2018/0316495) discloses, an orthogonal access control system based on cryptographic operations provided by multi-hop proxy re-encryption (PRE) that strictly enforces only authorized access to data by groups of users, scalable to large numbers of users. Scalable delegation of decryption authority can be shared with a plurality of members of a group whether those members be users or devices, and members of a group can further create sub groups and delegate decryption authority to those members, whether users or devices. Members are granted access via generation of transform keys, and membership or access can be revoked 
John Leon (US PGPUB. # 2017/0111328) discloses, a plurality of system nodes coupled via a dedicated private network is described herein. The nodes offer an end-to-end solution for protecting against network-based attacks. For example, a single node can receive and store user data via a data flow that passes through various components of the node. The node can be designed such that communications internal to the node, such as the transmission of encryption keys, are partitioned or walled off from the components of the node that handle the publicly accessible data flow. The node also includes a key management subsystem to facilitate the use of encryption keys to encrypt user data.
Lawrence et al. (US PGPUB. # 2016/0292447) discloses, encrypting data using a multi-layered encryption process. A service may encrypt data with first and second data keys and store the encrypted data. The system may encrypt the first data key with a first user key and the second data key with a second user key and store the data keys and the user keys in separate locations. The service may associate the user keys with a client device. In one aspect, the user keys may each include and be stored as a set of system keys and a set of ordered pairs of numeric values, with each ordered pair containing a start value and a read length value associated with one of the set of system keys. The service may assemble each user key by combining data from each of the system keys according to the associated ordered pair.
Davis et al. (US PGPUB. # 2013/0290700) discloses, methods, apparatuses, computer program products, devices and systems are described that carry out 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DARSHAN I DHRUV/          Primary Examiner, Art Unit 2498